DETAILED ACTION
The amendment filed on February 4, 2022 has been entered.  
Claim 12 is cancelled, claims 1-7, 9, 16, 18-19, 21-25, 27, 30 and 35 are pending, and claims 18-19, 21-25, 27, 30 and 35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Claim Objections
Claim 1 is objected to because of the following informalities:
the recitation “a at fluidic layer” in line 2 should read -- a fluidic layer --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (3,502,141).
Figure 2 discloses a radiant cooling device 10 comprising:
a fluidic layer (11, 12) including one liquid-circuit (i.e. serpentine) which is read as having a “micro-channel”, the one liquid-circuit having an unlabeled internal channel configured for fluid flow within the one liquid-circuit via inlet opening 17 and outlet opening 19; and 
a structural layer (13, 15) coupled to the fluidic layer (11, 12),
wherein the device further includes a plurality of folds (coinciding at welded facing areas) defining the serpentine passage such that the fluidic layer (11, 12) and the structural layer (13, 15) has a three-dimensional surface geometry having a plurality of inclined surfaces (deformed by high pressure gas).
Regarding claim 2, Allen (column 4, lines 24-28) discloses the fluidic layer (11, 12) is thin and generally flexible.
Regarding claim 3, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Regarding claim 4, Figure 2 discloses each of the plurality of folds (coinciding at welded facing areas) is generally linear.
Regarding claim 9, Figure 2 discloses the structural layer (13, 15) includes a first structural layer 13 and a second structural layer 15, the fluidic layer (11, 12) being sandwiched between the first structural layer 13 and the second structural layer 15.
Regarding claim 16, as applied to claim 3 above, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.

Claim(s) 1-7, 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kippel et al. (8,662,150).
Figure 2 discloses a radiant cooling device 38 comprising:
a fluidic layer 50 (i.e. inner layers in column 5, lines 17-19) including one liquid-circuit which are read as having a “micro-channel”, the one liquid-circuit having an unlabeled internal channel 80 configured for fluid flow within the one liquid-circuit; and 
a structural layer (70 or 74) coupled to the fluidic layer 50,
wherein the device further includes a plurality of folds 90 such that each of the fluidic layer 50 and the structural layer (70 or 74) has a three-dimensional surface geometry having a plurality of inclined surfaces relative to the vertical axis.
Regarding claim 2, Kippel et al. (column 5, lines 36-40) discloses the fluidic layer 50 is composed of a polymeric material, which is generally flexible.
Regarding claim 3, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  In this instance, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Regarding claim 4, Figure 4 discloses each of the plurality of folds 90 is generally linear.
Regarding claim 5, Figure 2 discloses each of the plurality of folds 90 has a generally zigzag shape.
Regarding claim 6, Figure 2 discloses the plurality of folds 90 extends from a first end (top) of the device 38 to an opposing second end (bottom) of the device 38, the plurality of folds 90 including a first set of folds (i.e. odd numbered folds) and a second set of folds (i.e. even numbered folds), each of the folds 90 of the first set of folds being arranged in an alternating manner with each of the second set of folds, each of the folds 90 in the first set of folds being generally coplanar in a first plane, and each of the folds in the second set of folds being generally coplanar in a second plane.
Regarding claim 7, Figure 5 discloses the one micro-channel liquid-circuits 80 has a networked channel geometry.
Regarding claim 9, Figure 2 discloses the structural layer (70 or 74) includes a first structural layer 70 and a second structural layer 74, the fluidic layer 50 (i.e. inner layers in column 5, lines 17-19) being sandwiched between the first structural layer 70 and the second structural layer 74.
Regarding claim 16, as applied to claim 3 above, the working fluid is not a structural limitation, wherein the device does not undergo a structural metamorphosis based on a specific working fluid to be employed.
Response to Arguments
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in light of the cancellation of claim 12.
Thee rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejection in view of Norback (4,246,962) is withdrawn in light of the cancellation of claim 12.
Applicant's arguments have been fully considered but they are not persuasive. 
Regarding applicants’ remarks with respect to Allen, Figure 2 discloses a serpentine circuit defined by fluidic layer (11, 12) from inlet opening 17 and outlet opening 19.
Applicants’ remarks are not commensurate scope with the claims.  The term “micro-channel” is not defined in the claims.
With respect to claims 3 and 16, applicants fail to traverse the citation of Ex parte Masham, in which, the fluid is not a structural limitation.
Regarding applicants’ remarks with respect to Kippel et al., as applied to claim 9 above, Kippel et al. clearly discloses the fluidic layer 50 (i.e. inner layers in column 5, lines 17-19) is sandwiched between the first structural layer 70 and the second structural layer 74.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763the